t c memo united_states tax_court steven m mcdaniel petitioner and danielle azcona intervenor v commissioner of internal revenue respondent docket no filed date paul m kohlhoff for petitioner danielle azcona pro_se julie a jebe for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent assessed deficiencies in federal_income_tax of dollar_figure and dollar_figure for and respectively against steven m mcdaniel petitioner and danielle azcona intervenor based on their joint federal_income_tax returns petitioner applied to the internal_revenue_service irs for relief from joint_and_several_liability commonly called innocent spouse relief after receiving no response and waiting the requisite period petitioner filed a stand-alone petition with this court after the petition was filed and before trial respondent stipulated that petitioner is entitled to full innocent spouse relief under sec_6015 the petition also included a claim_for_abatement of interest under sec_6404 respondent moved to dismiss petitioner’s interest abatement request on the ground that the court lacks jurisdiction because petitioner had not applied for abatement of interest and the irs had not issued a determination denying an abatement request petitioner replied that he did not oppose the motion because respondent had stipulated that he owed no tax and therefore he owed no interest because intervenor appeared at the trial and opposed the innocent spouse relief the issues for decision are whether under sec_6015 petitioner is entitled to relief from joint_and_several_liability for and and whether we should grant respondent’s motion to dismiss for lack of 1a stand-alone petition in this context means that petitioner requested relief from joint_and_several_liability and did not also request a redetermination of the deficiencies jurisdiction regarding petitioner’s sec_6404 interest abatement request unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in indiana at the time he filed his petition after graduating from high school in petitioner attended vocational school and worked at several jobs around petitioner met intervenor the sister of a friend while intervenor was a student at indiana university i u petitioner and intervenor lived together for of the next years in he began working for united_states steel corp u s steel at its mill in gary indiana as of trial he continued to work for u s steel as an ironworker specifically as a safety representative intervenor graduated from i u with dual majors in business and computer science in she began working for small_business transportation inc sbt intervenor quickly moved into sales and was a full-time sales representative during the years in issue sbt is an independent third-party logistics service provider whose principal business is buying cargo space in bulk from regional national and international transportation carriers and reselling the space to small and medium-sized businesses that ship goods infrequently or in limited quantities petitioner and intervenor married on date in indiana the marriage quickly experienced problems and ultimately was short lived intervenor left the marital home in indiana and moved with her furniture to florida in date petitioner filed for divorce but the couple reconciled and intervenor moved back with him in date the reconciliation did not last and petitioner moved out for good in january or date intervenor filed for a no-fault divorce which petitioner did not contest after indiana’s statutory 6-month waiting_period had passed the divorce became final in august or date petitioner and intervenor had no children during the first months of their marriage they tried to maintain a joint checking account but disputes ensued and for the rest of the marriage they maintained separate checking and savings accounts at separate banks they had their paychecks deposited directly into their separate_accounts they also maintained separate credit cards and independently paid their own credit card bills from an inheritance he had received about or years earlier from his grandmother petitioner provided either dollar_figure or dollar_figure to purchase the lot and to begin construction on their home he also used the proceeds from a bank construction loan to complete the construction petitioner built most of the home himself intervenor contributed about dollar_figure toward furniture the couple finished the basement and added a deck to the back of the house the record does not clarify petitioner’s and intervenor’s testimonial disagreement as to whether intervenor paid all the monthly mortgage payments of dollar_figure or they evenly divided the monthly payments they ate out for many of their meals and depending on the timing of their paydays one or the other would pay the check similarly they shopped and paid for groceries separately in petitioner leased and made the payments of dollar_figure a month on a dodge ram truck worth dollar_figure petitioner also financed the purchase of a custom titan motorcycle worth dollar_figure intervenor helped on the downpayment but petitioner made the monthly payments additionally petitioner financed a four-wheel atv worth dollar_figure on which intervenor helped with the monthly payments petitioner paid for the insurance on all of his vehicles intervenor similarly leased made the monthly lease payments on and paid for the insurance on a vehicle which she used for her work with sbt and for her own recreation vehicle for the years in issue petitioner received forms w-2 wage and tax statement from u s steel reporting dollar_figure and dollar_figure in wages for and respectively intervenor on the other hand received distinct forms w-2 and forms 1099-misc miscellaneous income from sbt reporting wages of dollar_figure and dollar_figure for and respectively and independent_contractor payments to her of dollar_figure and dollar_figure for and respectively sbt’s purpose in issuing separate forms was to make it easier for intervenor to report her business_expenses related to her sales activity during a subsequent irs examination the revenue_agent considered the issue of intervenor’s independent_contractor versus employee status but decided not to pursue the matter because the tax effect was not substantial in intervenor also started from her home her own transportation logistics company called maximum logistics petitioner had no involvement in intervenor’s businesses he did attend one sbt-related business trip with her to las vegas except for an sbt-sponsored social dinner on the first evening petitioner did not attend any of the business meetings or company functions he met some friends and spent the days with them or gambled or relaxed by the pool while intervenor was conducting business sbt did not require petitioner to attend the business trip and petitioner paid for his own airplane ticket and meals despite the separations and the marital difficulties the couple filed joint federal_income_tax returns for and at the suggestion of a relative of intervenor they went to doris tax service in kouts indiana for help in preparing their returns for both years the tax preparer worked in an office converted from her garage we take judicial_notice that on date the u s district_court for the northern district of indiana in united_states v stowers docket no 07-cr-00173 sentenced doris stowers of doris tax service in kouts indiana to imprisonment for up to months for one count of assisting in the preparation of a false united_states individual_income_tax_return in violation of title_26 united_states_code sec_7206 the indictment shows that for year sec_2002 and the years at issue here ms stowers willfully advised clients to claim false deductions on their federal_income_tax returns for charitable_contributions educational credits and expenses medical_expenses miscellaneous expenses and job expenses in regard to their returns for and intervenor and petitioner both attended the annual meetings with the tax preparer but each met separately with the preparer and presented his or her own forms and expense receipts while the other sat on a couch nearby reading magazines petitioner spent about to minutes each year with the preparer while intervenor annually spent about an hour for they also brought petitioner’s mother who conversed with petitioner while intervenor discussed her expenses with the preparer intervenor deducted a total of dollar_figure and dollar_figure in business_expenses on schedules c profit or loss from business for and respectively pertaining to her business activities the categories of expenses that made up these amounts were car and truck expenses meals and entertainment repairs and maintenance travel and other business_expenses additionally in both years their joint federal_income_tax returns reflected deductions on schedule a itemized_deductions for state_and_local_income_taxes real_estate_taxes mortgage interest noncash and cash charitable_contributions and miscellaneous expenses the tax preparer electronically filed the couple’s returns and arranged for direct deposit of the refunds into intervenor’s personal bank account the refund for was dollar_figure and the refund for was dollar_figure in date after the couple had divorced the irs selected their joint and federal_income_tax returns for audit petitioner and intervenor attended the audits separately the revenue_agent made disallowances to three categories of deductions on the and returns the first category was intervenor’s business_expenses at the audit intevenor was able to produce only a few receipts for her business_expenses and none for respondent disallowed dollar_figure or percent of intervenor’s business_expense deductions for because intervenor lacked documentation for her business_expense deductions for the revenue_agent looked to to determine an estimate the business_expenses that the revenue_agent allowed for amounted to percent of intervenor’ sec_2002 total business receipts as a result the revenue_agent allowed the same percent for resulting in a disallowance of dollar_figure or percent of intervenor’s business_expense deductions the second set of disallowances was to the noncash and cash charitable_contributions with regard to the noncash charitable_contributions intervenor had donated items to goodwill intervenor deducted dollar_figure and dollar_figure in noncash charitable_contributions for and on the basis of intervenor’s substantiation respondent disallowed dollar_figure and dollar_figure for and respectively regarding the cash charitable_contributions for respondent allowed only dollar_figure of the dollar_figure deduction and for respondent allowed only dollar_figure of the dollar_figure deduction the record’s only discussion of the cash contributions was the revenue agent’s adjustment report which stated that for contributions the amounts claimed on the return were overstated and have been allowed as adequately verified third the revenue_agent disallowed miscellaneous_itemized_deductions totaling dollar_figure for and dollar_figure for the record does not identify the expenses for which these disallowed deductions were claimed however none of the amounts that petitioner claimed as miscellaneous_itemized_deductions for union dues and specialized work clothing was disallowed intervenor conceded the examination changes that the revenue_agent proposed and agreed to an immediate_assessment of the federal_income_tax deficiencies of dollar_figure and dollar_figure for and respectively respondent therefore did not issue her a notice_of_deficiency conversely petitioner contested the examination changes after the audit petitioner filed a form_8857 request for innocent spouse relief dated date seeking relief from joint_and_several_liability for and under sec_6015 the irs sent a notice_of_deficiency dated date to petitioner determining the above-mentioned income_tax deficiencies of dollar_figure and dollar_figure for and respectively arising from the same disallowances that the revenue_agent proposed petitioner did not petition the court for a redetermination of the deficiencies consequently respondent assessed them on date after waiting months and still not receiving a response from the irs to his application_for innocent spouse relief petitioner filed a stand-alone petition with this court for relief from joint_and_several_liability under sec_6015 as noted above petitioner also included requests in the petition for abatement of interest for and under sec_6404 respondent notified intervenor of petitioner’s requests for relief and intervenor filed a notice of intervention on date the court set a trial date for the trial session commencing date in chicago illinois in the interim petitioner and his attorney discussed the request for relief with respondent intervenor similarly engaged in correspondence and telephone conversations with respondent indicating that she opposed relief on date about weeks before trial respondent entered into a settlement agreement with petitioner in the form of a brief stipulation of settled issues conceding that no income_tax is due from petitioner after application of internal_revenue_code section c when the case was called from the calendar respondent and petitioner’s attorney appeared as did intervenor however on advice of his attorney petitioner did not appear the court began the trial receiving intervenor’s testimony and permitting cross-examination the court continued the trial the next day to allow petitioner to be heard but because the mother of petitioner’s attorney died overnight the attorney could not appear the court set the case for further trial via video conference at a special session on date commencing pincite a m eastern time in the electronic courtroom connected to the tax_court building in washington d c when the case was called pincite a m on date respondent’s counsel petitioner and his attorney appeared via the live video conference from chicago however intervenor did not appear the court heard petitioner’s testimony and since intervenor did not appear closed the record intervenor appeared later at the video conferencing site in chicago claiming that she had erroneously thought that the trial was to begin pincite a m central time intervenor did not move to reopen the record as noted above respondent then moved to dismiss petitioner’s sec_6404 interest abatement requests for and for lack of jurisdiction petitioner replied but did not oppose the motion because of the stipulation granting relief the court took the motion under advisement opinion i jurisdiction usually our jurisdiction in an innocent spouse case is founded on a notice_of_determination denying a requesting spouse’s application_for relief sec_6015 in this case even though petitioner never received a notice_of_determination we have jurisdiction under sec_6015 because petitioner filed his petition more than months after applying to the irs for sec_6015 relief ii burden_of_proof the spouse requesting relief normally bears the burden_of_proof in sec_6015 cases rule a 119_tc_306 affd 101_fedappx_34 6th cir however sec_6015 specifically provides that the secretary bears the burden of proving that a spouse electing relief had actual knowledge at the time of signing the return of any item giving rise to the deficiency in joint tax 116_tc_198 sec_1_6015-3 income_tax regs at both parts of the trial respondent conducted minimal cross-examination and presented no evidence to show that petitioner had actual knowledge of the facts underlying the disallowed deductions petitioner disclaimed any actual knowledge of the facts that caused those deductions to be disallowed intervenor has stepped forward to oppose the sec_6015 relief which respondent had stipulated in a similar sec_6015 case where an intervenor appeared to oppose stipulated relief we weighed the evidence by using the preponderance_of_the_evidence standard see stergios v commissioner tcmemo_2009_15 similarly we will inquire whether actual knowledge has been established by a preponderance_of_the_evidence iii standard of review intervenor was not a party to the stipulation furthermore sec_6015 provides the nonelecting spouse a right to be heard in judicial proceedings 114_tc_354 additionally we have always applied a de novo scope and standard of review in determining whether relief is warranted under subsections b and c of sec_6015 porter v commissioner t c __ __ slip op pincite for the foregoing reasons we will review the record de novo iv overview of statutory relief from joint_and_several_liability when a husband and wife file a joint_return their liability is normally joint_and_several with respect to any_tax they show on the return and to any_tax the commissioner finds to be owing sec_6013 however sec_6015 provides three avenues of relief from joint_and_several_liability sec_6015 permits relief if the requesting spouse establishes that in signing the return he did not know and had no reason to know of the items that caused the understatement_of_tax sec_6015 allows a separated or divorced spouse to request an allocation of liability if the requesting spouse did not have actual knowledge of the items giving rise to the understatement_of_tax and sec_6015 allows the irs or the court to confer equitable relief depending on the particular facts and circumstances but only in situations where relief under sec_6015 and c is not available see 115_tc_118 v two prerequisites for relief under sec_6015 sec_6015 is the avenue of relief that petitioner chose and as discussed below is the one that best fits his situation under sec_6015 the requesting spouse elects to be treated as if he had filed a separate_return thereby limiting his tax_liability to that portion of the deficiency properly allocable to him rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the electing spouse must satisfy the following two pertinent conditions as of the time of the election first he must no longer be married to must be legally_separated from or must have lived for the entirety of the preceding 12-month_period in a different household from the individual with whom he filed the joint_return sec_6015 second he must have made the election no later than years after the date on which the collection activity began sec_6015 petitioner satisfies these two conditions the divorce was finalized in august or date thus he was no longer married to intervenor on date the date on which he filed form_8857 applying for relief likewise respondent had not commenced collection activity by date the date when petitioner had applied for relief consequently petitioner’s election was timely and he has satisfied those two pertinent conditions vi applicable law sec_6015 permits an individual to elect to limit the liability arising from a joint federal_income_tax deficiency to the portion of the deficiency that is properly allocable to the electing individual under sec_6015 125_tc_211 barnes v commissioner tcmemo_2004_266 sec_1_6015-3 income_tax regs however the relief is not available to the extent the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof sec_6015 we interpret the actual knowledge requirement of sec_6015 at issue here more narrowly than the reason to know standard of sec_6015 or f see porter v commissioner supra at __ slip op pincite discussing the reason to know standard a senate committee report accompanying the enactment of sec_6015 highlights the distinction stating that actual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know see s rept pincite 1998_3_cb_537 our jurisprudence holds that the requesting spouse must have more than mere knowledge that the improper deduction appears on the return king v commissioner t c pincite instead the requesting spouse must have actual knowledge of the factual circumstances which made the item unallowable as a deduction id pincite sec_1_6015-3 income_tax regs in the case of an erroneous deduction or credit knowledge of the item means knowledge of the facts that made the item not allowable as a deduction or credit vii application of the law to the facts petitioner contends he is entitled to full relief from the income_tax deficiencies for and because all of the disallowed deductions are allocable to intervenor we agree intervenor had a college education with dual majors and she has a successful career in business she received a portion of her earnings as wages and the remainder as payments to her as an independent_contractor this arrangement allowed her to claim a portion of her business_expenses on schedule c rather than schedule a intervenor found the tax preparer she spent a significantly greater amount of time with the preparer importantly the refunds for and were deposited directly into intervenor’s separate bank account intervenor’s business_expenses were overstated when asked at trial about the disallowances intervenor acknowledged that the tax preparer had provided misleading advice intervenor also acknowledged that she had been waiting for the shoe to fall because she had heard that other clients of doris tax service had also received letters from the irs further when the revenue_agent proposed the adjustments intervenor quickly acquiesced intervenor’s arguments miss the main point under sec_6015 the question is whether petitioner had actual knowledge of the facts underlying the disallowed deductions instead intervenor contends that petitioner must have known from loan applications from the annual sessions with the tax preparer and from reviewing the returns before signing them how much income intervenor earned the deficiencies did not result from omitted income but from disallowed deductions intervenor’s other arguments are similarly misplaced she contends that petitioner’s lifestyle benefited from her higher earnings she emphasizes that petitioner is also smart and she contends that by signing the joint returns petitioner knowingly and freely accepted joint_and_several_liability and accordingly in the interests of justice and fairness should live up to his responsibilities these contentions are not probative of actual knowledge for purposes of sec_6015 at trial petitioner’s testimony was credible straightforward and without guile petitioner did not have a level of financial acumen comparable to intervenor’s he worked in blue collar jobs and his formal education ended after high school petitioner from the outset vehemently denied that at the time of signing the returns he had knowledge of the facts that resulted in respondent’s disallowance of deductions that intervenor had claimed he incurred the expense of hiring an attorney to contest the disallowance whereas intervenor did not hire a lawyer moreover the revenue_agent did not adjust petitioner’s work expenses and did not attribute any of the disallowance of expenses to petitioner likewise respondent in preparation of this case for trial reviewed the evidence and stipulated that petitioner was entitled to full relief we now address in turn the three specific sets of disallowed deductions a disallowed schedule c business_expenses we find credible petitioner’s characterization of his and intervenor’s financial arrangements petitioner was busy at his job as an ironworker while also building the house he did not participate in intervenor’s business did not see her bank account statements did not sign her checks and did not review her records petitioner and intervenor primarily financed made the monthly payments on and insured their own vehicles separately their marriage was rocky and short lived we believe intervenor was not likely to have divulged the details of her business nor is it probable that petitioner would have had much interest in the specifics as stated in king v commissioner t c pincite the inquiry under sec_6015 is whether petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction no evidence establishes that petitioner had actual knowledge of the facts causing respondent to disallow intervenor’s business_expense deductions as a result petitioner is entitled to relief from joint_and_several_liability with respect to intervenor’s disallowed business_expense deductions b disallowed deductions for contribution sec_1 noncash contributions a similar result applies with respect to the noncash charitable_contributions respondent disallowed dollar_figure and dollar_figure of the dollar_figure and dollar_figure total deductions that intervenor claimed for noncash charitable_contributions in and respectively other than his general awareness that intervenor donated items to goodwill we believe petitioner did not have precise information regarding the circumstances of intervenor’s deductions or the specifics of her valuations or the adequacy of her substantiation we find that petitioner lacked actual knowledge respecting the disallowed noncash charitable_contribution deductions and is entitled to sec_6015 relief with regard to the portion of the deficiencies attributed to him cash contributions respondent allowed only dollar_figure and dollar_figure of the dollar_figure and dollar_figure itemized_deductions for cash charitable_contributions for and respectively the revenue agent’s adjustment report stated that the contributions claimed on the return were overstated and have been allowed as adequately verified no evidence establishes petitioner’s actual knowledge with respect to these items we believe petitioner’s statement that charitable_contributions were intervenor’s responsibility he is entitled to innocent spouse relief with respect to the disallowed cash charitable_contribution deductions c disallowance of additional miscellaneous_itemized_deductions the revenue_agent disallowed dollar_figure and dollar_figure for and respectively of the miscellaneous_itemized_deductions the revenue_agent did not adjust petitioner’s separate miscellaneous_itemized_deductions of dollar_figure and dollar_figure for and respectively pertaining to union dues and specialized work clothing although intervenor asserted in passing that at least some of the disallowed deductions were for petitioner’s schooling she did not corroborate her statement and petitioner credibly denied it moreover the revenue agent’s examination_report did not mention schooling or indicate that any of the disallowed miscellaneous expenses were attributable to petitioner similarly respondent stipulated that petitioner was not responsible for any portion of the unpaid liability in the end the lack of any evidence establishing petitioner’s actual knowledge of the facts which made the miscellaneous_itemized_deductions unallowable is decisive consequently petitioner is entitled to innocent spouse relief with respect to them viii respondent’s motion to dismiss petitioner’s interest abatement request this court has jurisdiction to review a sec_6404 interest abatement request only when the commissioner has mailed a final_determination not to abate interest 110_tc_20 see also rule b because petitioner did not request an abatement of interest from respondent and respondent did not issue a determination denying an abatement request we lack jurisdiction to review the matter we note that petitioner’s request for abatement is moot because of our grant of sec_6015 relief accordingly we will grant respondent’s motion to dismiss petitioner’s sec_6404 interest abatement request for lack of jurisdiction to reflect our disposition of the issues an appropriate order will be issued granting respondent’s motion and decision will be entered for petitioner
